Exhibit 10.II.I

MANUFACTURING AGREEMENT

Agreement made between MOSAIC FERTILIZANTES DO BRASIL S/A, a corporation with
facilities at Rodovia Domenico Rangoni, without number, km. 62.5 - Paiçaguera,
Cubatão/SP, enrolled with the Corporate Taxpayer Register under number CNPJ/MF
61.156.501/0021-08, hereinafter referred to as MOSAIC and hereby represented by
its legal representatives, and CARGILL NUTRICAO ANIMAL LTDA - PURINA, a
corporation duly organized with branch offices at Rodovia Campinas/Paulínia, km.
122, Bairro Betel, Paulínia/SP, enrolled with the Corporate Taxpayer Register
under number CNPJ/MF nº 02.391.178/0002-17, hereinafter referred to as PURINA
and hereby represented by its legal representatives, the said parties hereto
agree as follows:

1. OBJECT

1.1. MOSAIC shall manufacture for and in the name of PURINA, at its facility
located in the above mentioned address, the products listed on Attachment 1
hereof, and such list may have items added to or deleted from it, at the Parties
discretion;

1.1.1. In addition to industrializing the products, MOSAIC covenants to:

 

a) sell the necessary raw-materials to manufacture the products according to
their respective formulas, with the exception of the premix, pursuant to item
1.3 hereof;

 

b) send, at PURINA expense and to its order, the finished packaged products to
the locations informed by AGRIBANDS.

1.2. MOSAIC attests being duly authorized and with capacity to, pursuant to the
laws in force, industrialize the products hereunder;

1.3. PURINA shall supply MOSAIC with the formulation and the premix necessary to
manufacture and deliver the products ordered. MOSAIC shall supply the packages
and the remaining necessary raw-materials to produce the formulas of the
products, strictly complying with the contents of the formula provided by
PURINA, and using the ingredients contained in it.



--------------------------------------------------------------------------------

1.4. MOSAIC shall guarantee the monthly production of the products listed in
Attachment 1, based on the volume agreed between the Parties;

1.5. The products shall only be produced by MOSAIC upon receiving an order from
PURINA, which shall be placed on a weekly basis, showing the product
description, quantity to be produced and the location where such finished
packaged products shall be shipped to. A weekly schedule shall be sent to MOSAIC
with at least five (5) days in advance by e-mail, facsimile, wire or letter;

1.6. PURINA shall bear the freight cost for the shipment of the finished
products to it, and MOSAIC shall hire the freight;

2. PRICE, PAYMENT, ADJUSMENTS

2.1. The manufacturing price to be paid by PURINA to MOSAIC shall be set at
thirty seven reais (R$ 37.00) per ton plus the price of the raw materials
necessary to manufacture the products, that will be agreed at the time the order
is placed and including all taxes and packaging.

2.2. In the event PURINA delays a payment, PURINA shall incur a two (2%) per
cent penalty on the invoiced value and interests permitted by law;

3. OBLIGATIONS

3.1. MOSAIC undertakes full responsibility for the quality assurance of the
formulated, manufactured and packaged products, as long as any problems in the
products result from production, raw-materials or package supplied by MOSAIC;

3.2. It is the obligation of MOSAIC, extended to its assigns, employees and
outsourced personnel involved in the performance of this agreement, to keep
absolute confidentiality during the term of this agreement and after the
termination thereof, in regard to formulas, know-how and information obtained
from PURINA, subject to being liable for damages, loss of profits and other
suitable claims. MOSAIC covenants to use the formulas, know-how and information
received from PURINA only for the businesses hereunder;



--------------------------------------------------------------------------------

3.3. Technical information and other data on the products shall only be made
available to the assigns, employees and outsourced personnel designated by
MOSAIC, whom are directly engaged in the manufacturing process;

3.4. As MOSAIC has direct access to PURINA information, MOSAIC itself, and its
outsourced personnel, assigns and employees covenant to the following:

a) to safeguard and protect the information, using it only to present data to
PURINA itself, in strict compliance with legal rules and PURINA guidelines;

b) not using, disclosing or communicating confidential information or any trade
secrecy belonging to PURINA, either during the term of this agreement made
between the parties hereto or after termination thereof;

c) to use the information received from PURINA only for the business purposes
hereunder;

d) upon termination of this agreement for any reason whatsoever, MOSAIC
undertakes to immediately return to PURINA any and all the formulas, manuals,
instructions and guidelines received during the term of this agreement and it
is, as of now, restrained from using such formulas, manuals, instructions and
guidelines for its own benefit, or to release them to third parties at any time,
by no means, as well as to return/deliver the stock of products and raw
materials, regardless of any notice in writing;

e) to be liable for losses and damages caused by default in any of the
provisions herein specified;

f) to make its outsourced personnel, assigns and employees aware of the
requirement to fulfill the obligations undertaken herein.

3.5. MOSAIC shall allow PURINA to, since previously agreed, carry out visits and
audits conducted by one or more technicians, in order to inspect the formulation
and quality of the products and materials, and MOSAIC shall not thereby be
discharged from its liability;

3.6. MOSAIC undertakes to comply with the Quality Control guidelines set forth
by the Parties hereto, in addition and pursuant to all existing legal rules for
quality and safety covering industrialized products;

3.7. The Quality Control guidelines are set out in Attachment 2 hereof;



--------------------------------------------------------------------------------

3.8. MOSAIC shall, after agreeing upon the Quality Control to be signed by the
Parties, issue a specific analysis certificate for each batch of raw-materials
and finished products, and it shall keep a retention sample as demonstration;

3.9. MOSAIC shall be solely held responsible towards third parties and
outsourced personnel hired by PURINA, for any problems, damages, risks or
accidents that the products manufactured by MOSAIC may cause, provided that such
problems, damages, risks or accidents result from the manufacturing process or
from the raw materials supplied by MOSAIC;

3.10. In the event PURINA is sued for damages caused by the products
manufactured by MOSAIC, the latter undertakes to immediately engage in the
discussion and/or the legal procedure or process. In the event PURINA is bound
to defend itself or to satisfy any claims for any purposes, MOSAIC shall be
liable for providing the immediate payment that may be required, as well as to
bear all charges incurred by PURINA (court costs, charges, expert fees, lawyer
fees, etc.), as long as such loss stem from the manufacturing process or from
the raw materials supplied by MOSAIC;

3.11. MOSAIC shall be liable for the receipt of the goods sent by PURINA
(premix), and shall proceed a material check thereof, comparing the quantity
shown in the bill of sale and the quantity actually received;

3.12. If there is a difference between the documents and the quantity of goods
that PURINA may have shipped to MOSAIC, the latter shall, before receiving the
materials, contact PURINA, report the event, and follow the instructions that
should be sent by PURINA;

3.13. The technical responsibility for the manufactured products shall be
exclusively of MOSAIC, thereby MOSAIC shall have and keep a technician at its
facilities, and such technician shall be registered at the Department of
Agriculture, Livestock and Supply;

3.14. MOSAIC undertakes to produce and send the manufactured products in strict
compliance with the respective governing laws (tax, agriculture, etc.);

3.15. PURINA shall pay the fair price hereby agreed upon;

3.16. It is the obligation of PURINA to supply the related materials listed in
the section “OBJECT” hereof,



--------------------------------------------------------------------------------

4. EMPLOYMENT RELATIONSHIP

4.1. The employees, assigns and outsourced personnel shall have no employment
relationship with PURINA, and all obligations resulting from a formal employment
agreement as well as tax, civil and criminal liability shall be the sole and
exclusive responsibility of MOSAIC;

5. LEGAL PROCEDURE AND TECHNICAL BREACH

5.1. PURINA and MOSAIC, each for itself, shall comply with all legal and tax
procedures that govern the operation, including the procedures related to the
Department of Agriculture, Livestock and Supply, each taking the responsibility
within its own scope, including the compliance with all fiscal, and tax
requirements, keeping records of entries, disbursements and inventories.;

5.2. The parties hereto covenant that, with regard to the goods (premix and
packages), sent by PURINA to MOSAIC (whether directly or through suppliers), the
maximum percentage that will be accepted as “technical breach” shall be one
(1%) per cent;

5.3. MOSAIC shall bear any excess of technical breaches and weight resulting
from storing, grinding and mixing the materials used to manufacture and package
the products;

5.4. In the event of discrepancy MOSAIC shall sent a written communication to
PURINA reporting all the events related to the receipt of the goods (premix and
packages), showing the number of the bill of sale, the issuance date, the name
of the supplier, the product description and the related discrepancies;

6. PRODUCT RECEIPT AND REJECTION

6.1. Regardless of the responsibility undertaken by MOSAIC, PURINA reserves the
right to, upon receipt of the products, collect a sample thereof for analysis;

6.2. After the delivery of the products by MOSAIC to PURINA, the latter may
approve or reject such products, stating in writing the reason for any such
reject;



--------------------------------------------------------------------------------

6.3. The batches of products rejected by PURINA shall be replaced by MOSAIC
within fifteen (15) days from the date of their return, and the expenses and
costs of the premix necessary to manufacture the new products as well as the
transport (pick-up and return) shall be at the expense of MOSAIC;

7. TERM, PENALTY AND ASSIGNMENT

7.1. This term of this agreement is twelve (12) months as of the date of the
execution thereof and it may be renewed by written agreement between the
parties.

7.2. It is hereby established by the Parties a penalty corresponding to one
(1) month of paid compensation, considering the average amount paid in the last
three (3) months prior to the termination thereof, such payment to be made by
the party who breaches any provisions hereof ;

7.3. Only upon prior express consent of the parties shall this agreement be
assigned or transferred;

8. TERMINATION

8.1. This agreement shall be terminated in the event of any breach or default in
any clause hereof, as well as in the event of insolvency, bankruptcy,
composition with creditors of any of the Parties, regardless of notice, judicial
summons or notification;

8.2. Either Party, regardless of the reason, may terminate this agreement,
without charges to the other party, upon prior written notice given three
(3) months in advance thereto.

9. BRAND NAMES, FORMULAS, LICENSES ANS REGISTERS

9.1. MOSAIC attests that, subject to legal penalties, it acknowledges as
property/license of PURINA, the products, formulas, registers and brand names
that the former shall manufacture, handle and store, and PURINA shall neither
use them for any purposes or effects, nor assign them to third parties, on no
account, subject to civil and criminal liability for faulty acts, even if such
acts are practiced by its assigns, employees or outsourced personnel;



--------------------------------------------------------------------------------

9.2. The formulas provided by PURINA to manufacture the products ordered shall
not, subject to just cause and termination of the employment agreement, be used
by MOSAIC, its assigns, employees or outsourced personnel, for any purpose other
than manufacturing the products for PURINA, in that MOSAIC shall be subject to
civil and criminal liability for the loss it may come to cause;

9.3. The brand names, advertising materials and logos that MOSAIC uses in the
products manufactured to order are of exclusive license/property of PURINA, and
MOSAIC shall not use tem during the term of this agreement or after the
termination thereof for any purposes, other than the object of this instrument;

10. MOSAIC INVESTMENT

10.1. Any financial investment made in MOSAIC facilities, shall be considered of
its exclusive interest and shall not be paid back by PURINA and such investment
shall not be considered as part of the cost for price adjustment purposes
hereunder;

11. STORAGE

11.1. MOSAIC undertakes the responsibility, without charges to PURINA, for
keeping and protecting in its facilities all ingredients, several materials and
packages belonging to PURINA to manufacture the products, as well as for the
finished products, and MOSAIC shall become the depositary thereof, according to
the terms of the Brazilian Civil Code;

11.2. As for storage, MOSAIC shall not receive any payment either as storage
fees or as storage expenses;

12. NOVATION

12.1. It is hereby expressly forbidden for either Party to novate or argue the
novation for any purposes or effects. .

12.2. Any tolerance or ease to any breach shall constitute a mere gratuity and
shall not be construed as a waiver of any rights conferred by this agreement or
warranted by law.



--------------------------------------------------------------------------------

13. LEGAL REPRESENTATION

13.1. The parties hereto attest that, subject to legal penalties, their lawful
representatives who execute this agreement are their true representatives for
such purpose, as provided for in the Articles of Incorporation or Corporate
Charter;

14. SUCESSION

14.2. This agreement shall be binding upon the Parties hereto and their
respective successors, under any form.

15. COURT

15.1. The Parties hereto elect the Court of the city of Paulínia to settle any
disputes arising from the performance of this agreement and it is expressly
understood that the Parties waive all other courts, even the most privileged
ones.

IN WITNESS WHEREOF, the Parties sign three (3) identical copies of this
instrument, in the presence of the witnesses here undersigned.

Paulínia, 12 September 2007

 

--------------------------------------------------------------------------------

MOSAIC FERTILIZANTES DO BRASIL S/A

 

--------------------------------------------------------------------------------

PURINA PURINA DO BRASIL LTDA.

WITNESSES:

 

 

   

 

Name:     Name: ID:     ID: TIN:     TIN: Address.:     Address.:



--------------------------------------------------------------------------------

Attachment 1

LIST OF PRODUCTS

 

PRODUCT DESCRIPTION    REGISTER NUMBER AT THE DEPARTMENT OF AGRICULTURE,
LIVESTOCK AND SUPPLY PURINAFÓS 130 CONCENTRATED    SP-03117 30220 PURINAFÓS 160
CONCENTRATED    SP-03117 30219